 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                         UNITED STATES DISTRICT COURT
11
                      SOUTHERN DISTRICT OF CALIFORNIA
12
13     PRIMO DANIELSEN,                             Case No. 18-cv-2711-BAS-BLM
14                                   Plaintiff,     ORDER DISMISSING
                                                    COMPLAINT WITHOUT
15                                                  PREJUDICE
             v.
16
       JAMIE DIMON,
17
                                  Defendant.
18
19
20         Plaintiff Primo Danielsen has filed a Complaint against Defendant Jamie
21   Dimon. (“Compl.,” ECF No. 1.) The Complaint is very brief and lists a claim for
22   “Trespass [Extortion, Fraud].” Plaintiff alleges Defendant trespassed on his property
23   and created a false document and forged instrument that harmed Plaintiff’s property.
24   Plaintiff request compensation of $3,500,000. The Court ordered Plaintiff to show
25   cause why subject matter jurisdiction is proper and why the Complaint should not be
26   dismissed for failure to state a claim. (ECF No. 3.) Plaintiff filed a response.
27   (“Resp.,” ECF No. 7.)
28   ///

                                              –1–                                   18cv2711
 1   I.     SUBJECT MATTER JURISDICTION
 2          Plaintiffs states in his Response that he included a “revised coversheet” and
 3   “wish[ed] the previous coversheet be void.” (Resp. 1.)1 No coversheet is attached to
 4   the Response. Therefore, Plaintiff has again provided no detail as to why subject
 5   matter jurisdiction is proper in this case. “[D]istrict courts have an ‘independent
 6   obligation to address subject-matter jurisdiction sua sponte.’” Grupo Dataflux v.
 7   Atlas Global Grp., L.P., 541 U.S. 567, 593 (2004) (quoting United States v. S. Cal.
 8   Edison Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004)). There are two types of
 9   jurisdiction: federal question jurisdiction and diversity jurisdiction. Plaintiff’s
10   Complaint presents no federal question. Further, Plaintiff provides no detail as to
11   how diversity jurisdiction may exist. Federal courts have diversity jurisdiction
12   “where the amount in controversy” exceeds $75,000, and the parties are of “diverse”
13   state citizenship. 28 U.S.C. § 1332. Plaintiff provided no detail as to the citizenship
14   of the Parties in his case. Therefore, Plaintiff has not sufficiently alleged subject
15   matter jurisdiction is proper.
16   II.    FAILURE TO STATE A CLAIM
17          The entirety of Plaintiff’s Complaint is four bullet points which state: 1.
18   Wrongdoer trespassed on property; 2. Wrongdoer uttered a forged instrument that
19   interfered with Plaintiff’s right to property; 3. The wrong, harm and trespass
20   continues to this day; and 4. Compensation due is $3,500,000. (Compl. 1.) In his
21   Response, Plaintiff states he believes he has stated a proper claim because: 1.
22   Wrongdoer uttered a forged instrument that interfered with Plaintiff’s right to
23   property; 2. Wrongdoer created a false document that harms Plaintiff’s property; and
24   3. The wrong, harm and trespass continues to this day. (Resp. 1.) Plaintiff’s
25   Complaint and his Response are nothing more than recitation of vague elements, with
26
27   1
       On his civil cover sheet, Plaintiff claims the basis of jurisdiction is because the plaintiff is the
     U.S. Government. (ECF No. 1-1.) This is incorrect; Plaintiff is not the government but is a private
28
     citizen.

                                                      –2–                                          18cv2711
 1   no supporting facts or allegations.
 2          The Court “may act on its own initiative to note the inadequacy of a complaint
 3   and dismiss it for failure to state a claim” after first “giv[ing] notice of its sua sponte
 4   intention to invoke Rule 12(b)(6) and afford[ing] plaintiffs ‘an opportunity to at least
 5   submit a written memorandum in opposition to such motion.’” Wong v. Bell, 642
 6   F.2d 359, 361–62 (9th Cir. 1981) (citing Crawford v. Bell, 599 F. 2d 890, 893 (9th
 7   Cir. 1979), quoting Potter v. McCall, 433 F.2d 1087, 1088 (9th Cir. 1970)); see Omar
 8   v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (“A trial court may dismiss
 9   a claim sua sponte under Fed. R. Civ. P. 12(b)(6)”).
10          “To survive a motion to dismiss, a complaint must contain sufficient factual
11   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ A
12   claim has facial plausibility when the plaintiff pleads factual content that allows the
13   court to draw the reasonable inference that the defendant is liable for the misconduct
14   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
15   Twombly, 550 U.S. 544 (2007)). Conclusory statements that merely recite the
16   elements of a claim are insufficient for the purpose of 12(b)(6). See Iqbal, 556 U.S.
17   at 678 (“Threadbare recitals of the elements of a cause of action, supported by mere
18   conclusory statements, do not suffice.”); Twombly, 550 U.S. at 555 (“[A] plaintiff's
19   obligation to provide the ‘grounds' of his ‘entitle[ment] to relief’ requires more than
20   labels and conclusions, and a formulaic recitation of the elements of a cause of action
21   will not do”).
22   III.   CONCLUSION
23          Given Plaintiff’s inadequate response to the Court’s Order to Show Cause, the
24   Court entertains doubts about Plaintiff’s ability to articulate a claim that is properly
25   before this Court’s jurisdiction. However, given Plaintiff’s pro se status, the Court
26   will grant Plaintiff an opportunity to file an amended complaint that addresses the
27   deficiencies noted in this Order. The Court GRANTS Plaintiff leave to file an
28   amended complaint on or before February 4, 2019. Failure to file an amended

                                                –3–                                      18cv2711
 1   complaint by this date may result in Plaintiff’s case being dismissed for failure to
 2   prosecute.
 3         IT IS SO ORDERED.
 4
 5   DATED: January 4, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             –4–                                   18cv2711
